Citation Nr: 1536807	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-40 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertensive heart disease. 

2.  Entitlement to service connection for hyperlipidemia (high cholesterol), to include as secondary to hypertensive heart disease.  

3.  Entitlement to a higher initial rating for hypertensive heart disease, rated as 30 percent disabling from November  2, 2006 to December 6, 2009 and 60 percent disabling since December 7, 2009.   

4.  Entitlement to an increased rating for hypertensive vascular disease (hypertension), currently rated as 10 percent disabling. 

5.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for hypertensive heart disease and assigned a 30 percent disability rating, effective November 2, 2006; continued a 10 percent disability rating for hypertension; and denied service connection for diabetes mellitus and hyperlipidemia.  A January 2014 rating decision increased the rating for hypertensive heart disease to 60 percent disabling, effective December 7, 2009.  

The Veteran has claimed entitlement to TDIU, which was denied in an unappealed rating decision.  This issue; however, is an element of the initial and increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher initial rating for hypertensive heart disease, an increased rating for hypertension, TDIU, and service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hyperlipidemia constitutes a laboratory finding and is not a disability for which VA benefits can be granted.


CONCLUSION OF LAW

Service connection is not warranted for hyperlipidemia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in January 2007 that provided information as to what evidence was required to substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   While the record shows current lipidemia there is no evidence that there is a disability beyond the laboratory finding.  Therefore, no VA examination or opinion is not warranted in regard to this claim.  

The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records.  While VA is remanding to obtain additional private treatment records, these could not service to substantiate the lipidemia claim, inasmuch as there is no evidence or allegation of disability associated with the elevated cholesterol levels other than the already service connected heart disease..  As detailed below, the Veteran's high cholesterol is not considered a disability for which service connection may be established.  Consequently, duty to assist the Veteran has been satisfied in this case.

II.  Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the record confirms the Veteran has high cholesterol.  Drs. Lai and Razalan have noted the Veteran's hyperlipemia.  See correspondence dated in September 2011.  See also VA Treatment Records dated in July 2010, which documents hyperlipidemia times 30 years. 

The evidence, however, does not show that the Veteran has any disability associated with his hyperlipidemia.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, the Veteran's claim of service connection for high cholesterol must be denied as the preponderance of the evidence is against the claim as it is not a disability for which service connection may be established, regardless of whether it was caused or aggravated by his service-connected hypertensive heart disease.


ORDER

Entitlement to service connection for hyperlipidemia, to include as secondary to service-connected hypertensive heart disease, is denied.



REMAND

In correspondence dated in May 2014, a private physician S.B. Lai, M.D., indicated that he was providing ongoing treatment to the Veteran for his cardiac condition, diabetes, and hypertension.  Similarly, correspondence from Dr. Razalan, dated in September 2011, noted ongoing treatment for the disabilities on appeal.  Treatment records from Dr. Lai are dated only to March 2, 2007, while treatment records from Dr. Razalan are dated only through December 17, 2007.  VA has a duty to obtain all reported records of private treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran has service connected disabilities that are rated in combination as 90 percent disabling.  An opinion is warranted as to whether the disabilities preclude gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of treatment pertaining to his cardiac condition, diabetes mellitus, and hypertension from Drs. Lai and Razalan dated from March 2007 to the present.  

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

2.  Obtain an opinion as to whether the Veteran's service connected disabilities would prevent gainful employment for which he is otherwise qualified.  Gainful employment is that paying above the poverty level for a single adult.  The examiner should review the claims file, including the Veteran's June 2014 application for TDU.

If additional examination is recommended, this should be provided. 

3.  If any benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


